UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1995


In re: LAWRENCE MCARTHUR WEBB, a/k/a Ted Paige,

                Petitioner.



                 On Petition for Writ of Mandamus.
                     (7:06-cr-00079-GEC-RSB-2)


Submitted:   December 20, 2012              Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Lawrence McArthur Webb, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lawrence         McArthur     Webb     has   filed        in   this    court      a

petition for a writ of audita querela and mandamus, pursuant to

the    All   Writs         Act,   28   U.S.C.     § 1651(a)       (2006),     seeking         to

challenge       the        statutory     enhancement         to       his   sentence       for

conspiracy to distribute cocaine and cocaine base and related

offenses.       A writ of audita querela or mandamus is not available

to a petitioner when other avenues of relief are available, such

as a motion under 28 U.S.C.A. § 2255 (West Supp. 2012).                               United

States v. Torres, 282 F.3d 1241, 1245 (10th Cir. 2002); United

States v. Johnson, 962 F.2d 579, 582 (7th Cir. 1992) (explaining

that    “writ    [of        audita     querela]     could       not    be   invoked      by    a

defendant challenging the legality of his sentence who could

otherwise raise that challenge under . . . § 2255”); see In re

First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988)

(setting     forth         circumstances        under     which        mandamus     can       be

invoked).       The fact that Webb cannot proceed under § 2255 unless

he obtains authorization from this court to file a successive

motion does not alter this conclusion.                      United States v. Valdez–

Pacheco, 237 F.3d 1077, 1080 (9th Cir. 2001) (“We agree with our

sister circuits . . . that a federal prisoner may not challenge

a   conviction        or    sentence     by   way    of     a    petition     for    a    writ

of audita querela when that challenge is cognizable under § 2255

. . . .”).

                                              2
          Accordingly,    although    we   grant   Webb’s   motion   to

proceed in forma pauperis, we deny his petition for a writ of

audita querela and mandamus.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                      PETITION DENIED




                                 3